ROBERTSON, Judge.
This is an employee termination case brought under the Fair Dismissal Act.
The trial court, without benefit of this court’s recent decision in Crenshaw v. Mobile County Board of School Commission*1337ers, 560 So.2d 1059 (Ala.Civ.App.1989), held that the employee was not entitled to be paid pending an appeal and the hearing and final disposition by the review panel. Therefore, on authority of Crenshaw, supra, this ease is reversed and remanded.
REVERSED AND REMANDED.
INGRAM, P.J., concurs.
RUSSELL, J., concurs in result only.